UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6522


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENYATTA HASANI ADAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:07-cr-00113-RGD-JEB-1)


Submitted:   August 26, 2010                 Decided:   September 2, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenyatta Hasani Adams, Appellant Pro Se.         Sherrie Scott
Capotosto, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kenyatta     Hasani    Adams      appeals    the       district    court’s

order denying       his    motion    for    reduction     of    sentence       under    18

U.S.C. § 3582(c)(2) (2006).                We have reviewed the record and

find   no    reversible     error.         Accordingly,        we    affirm    for     the

reasons stated by the district court.                     See United States v.

Adams, No. 2:07-cr-00113-RGD-JEB-1 (E.D. Va. filed Feb. 24, 2010

& entered Feb. 26, 2010); see also Dillon v. United States, 130

S.   Ct.    2683,   2693-94     (2010)     (holding      that       United   States     v.

Booker,     543   U.S.    220   (2005),     does   not   apply       to   § 3582(c)(2)

proceedings).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before     the    court   and   argument       would   not     aid    the    decisional

process.

                                                                               AFFIRMED




                                           2